Citation Nr: 1718724	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tender scar on forehead.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The August 2013 rating decision denied service connection for tender scar on the forehead.  In May 2016, the Board remanded for a VA examination of the scar on the Veteran's forehead.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for service connection a scar on his forehead.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ complied with some of the Board's remand directives.  Unfortunately, the claims file does not contain evidence that the Veteran was provided the appropriate notice of his VA examination.  While the claims file contains evidence that the Veteran did not appear for a scheduled VA examination, the Board cannot locate any evidence in the claims folder that the Veteran was notified of the VA examination.  The Board notes the strenuously-expressed arguments regarding notice provided by the Veteran's representative in the March 2017 Informal Hearing Presentation.  Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Another attempt to afford the Veteran with a VA examination is warranted.  Documentation of the notice to the Veteran and to his representative in the electronic record available to the Board for appellate review is required.  

The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must aid in the development of his claim by attending the VA examination as requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for a scar on his forehead.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

2.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

3.  Schedule the Veteran for a VA examination of a scar.  ENSURE THAT THE APPROPRIATE NOTICE OF THE EXAMINATION IS DISPATCHED TO THE VETERAN AND TO THE VETERAN'S REPRESENTATIVE, AND THAT A COPY OF EACH NOTICE IS ASSOCIATED WITH THE ELECTRONIC CLAIMS FILE.  

Remind the Veteran that he is expected to attend the scheduled examination or give proper notice in the event of cancellation, and that he must reschedule the examination if he cannot attend at the scheduled date and time.  

4.  The VA examiner who examines the Veteran's forehead for a scar should be asked to determine if a scar is present, and, if so, to determine whether it is at least as likely as not (50 percent or greater probability) that the scar on the Veteran's forehead was incurred during the Veteran's service, to include as the result of an in-service motor vehicle accident.  

The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached. 

If the examiner finds the Veteran has a forehead scar that is related to service, the examiner should provide a full description of the Veteran's scar, including the size, location, intrinsic tenderness/pain, instability, and any functional impairment of the affected body part.  If a scar is present, a photograph of that scar should be included in the record. 

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

